PER CURIAM.
Action by grantors to set aside deed on grounds that grantees overreached and took advantage of grantors who were mentally and physically unable to exercise rational business judgment in an arm’s length transaction. Trial by the court resulted in judgment for grantees. Grantors appeal.
The issues raised on the appeal are purely factual. Review of the transcript of the proceedings below in accordance with the guidelines set forth in Murphy v. Carrón, 536 S.W.2d 30 (Mo. banc 1976), reveals that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law is asserted.
An extended opinion would have no prec-edential value. "Rule 84.16(b).
Respondents’ motion for damages for a frivolous appeal (Rule 84.19) is overruled.
Judgment affirmed.
All concur.